Citation Nr: 0215122	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  98-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Appropriate rating for traumatic arthritis of the lumbar 
spine, evaluated as 10 percent disabling prior to February 
21, 2002.

2.  Appropriate rating for traumatic arthritis of the lumbar 
spine, evaluated as 40 percent disabling on and after 
February 21, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant.  Her spouse observed the hearing.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1997 rating decision issued 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for degenerative arthritis of the lumbar spine and 
assigned a 10 percent disability evaluation.  The Board 
remanded the issue on appeal for further development in July 
2000.  After completing the requested development, the RO 
issued a Supplemental Statement of the Case (SSOC) in June 
2002 in which an increased rating to 40 percent was granted, 
effective February 21, 2002.  The appeal is now again before 
the Board for appellate review.

A hearing was held before the undersigned Member of the Board 
in May 2000.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of her claim have 
been addressed.

2.  Prior to February 21, 2002, the veteran's traumatic 
arthritis of the spine was manifested by difficulty standing 
and walking, no lumbar deformity, a restricted range of 
motion, and no gross neurological impairments.

3.  On and after February 21, 2002, the veteran's traumatic 
arthritis of the lumbar spine is manifest by an unsteady 
gait, a severely restricted range of motion with complaints 
of discomfort, weakness of movement, excess fatigability in 
coordination, and difficulty standing and walking.


CONCLUSIONS OF LAW

1.  Prior to February 21, 2002, the criteria for a 20 percent 
disability rating, but no more, for traumatic arthritis of 
the lumbar spine was met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.19, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292 
(2001).

2.  On and after February 21, 2002, the criteria for a 
disability rating in excess of 40 percent has not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.19, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the evidence necessary to 
substantiate her increased rating claim in the June 2002 SSOC 
and by means of the July 2000 Board remand.  She was 
additionally notified that VA would make reasonable efforts 
to obtain relevant evidence from not only Federal Agencies, 
but also from non-Federal agencies, private medical 
providers, and current or former employers.  The veteran was 
also informed that she had to provide enough information to 
identify and locate existing records.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)). In the instant case, VA 
examination reports and private medical records have been 
obtained and associated with the veteran's claims file.  The 
Board is not aware of any additional evidence pertaining to 
the veteran's traumatic arthritis of the lumbar spine.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Appropriate Ratings for Traumatic Arthritis of the 
Lumbar Spine

The veteran contends that her disability rating warrants a 
higher disability rating as her lower back causes her 
constant pain and limits her ability to walk and sit.  The 
Board agrees to the extent discussed below.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  In the appeal of an 
initial assignment of a rating disability, a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Additionally, the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2001).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

In the instant case, the veteran was granted service 
connection in a November 1997 rating decision for 
degenerative arthritis of the lumbar spine, due to a trauma 
to her spine while in service, and was rated as 10 percent 
disabled under Diagnostic Code (DC) 5293.  DC 5293 is 
utilized for intervertebral disc syndrome, not arthritis.  In 
a June 2002 rating decision, the veteran's traumatic 
arthritis of the lumbar spine was properly rated under the 
diagnostic code for traumatic arthritis, DC 5010.  See 
38 C.F.R. § 4.27 (2001).  The June 2002 SSOC (also, in part, 
reflected in a June 2002 rating decision) also granted a 
staged rating, which means that the veteran was evaluated as 
10 percent disabled based on DC 5010 before February 21, 
2002, and 40 percent disabled based on DC 5010 on and after 
February 21, 2002.

Under DC 5010, arthritis due to trauma that is substantiated 
by X-ray findings is rated as degenerative arthritis.  See 38 
C.F.R. § 4.71a, DC 5010 (2001).  Under DC 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved in the veteran's claim.  
Limitation of motion of the lumbar spine is rated as 10 
percent disabling for slight limitation of motion, 20 percent 
disabling for moderate limitation of motion, and 40 percent 
disabling for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (2001).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2001).

Appropriate Rating Prior to February 21, 2002

A September 1997 VA radiographic report reflects degenerative 
changes of the lumbar spine.  A September 1997 VA General 
Medical Exam report reflected that the veteran had difficulty 
standing from a squatting position.  The examination report 
further reflects that no lumbar deformity was noted, no 
tenderness over the spine, straight leg raises were painless 
to 60 degrees, and if the veteran was supine, she had to roll 
onto her side before being able to stand up.  The examination 
report reflects X-rays showed narrowing of the discs and 
spondylosis

An October 1997 private medical record reflects that physical 
examination of the veteran's back revealed normal contours, 
marked tenderness directly over the lumbo-sacral joint, a 
restricted range of motion with a failure of reversal of the 
lumbar spine (but specific limitation of motion, in degrees, 
is not noted), pain in the back with straight leg raising, no 
gross neurological impairments, and that the examiner 
indicated that the veteran's was significantly disabled by 
the problem in her lower back.

The veteran was afforded a hearing in May 2000.  The hearing 
transcript reveals that the veteran testified that: her feet 
get numb and she has a lot of pain in her right leg, she has 
difficulty sitting and walking, and spends a large portion of 
her day in bed.

As indicated, the evidence of record revealed that the 
veteran's traumatic arthritis of the lumbar spine resulted in 
a restricted range of motion.  The evidence did not reveal 
any specifics regarding her limitation of motion.  
Furthermore, while the October 1997 private medical record 
indicates a failure of reversal of the lumbar spine, the 
Board is unclear as to what the private examiner is 
attempting to indicate.  What is clear is that the veteran 
had some limitation of motion, just not the extent of her 
limitation of motion.

Functional limitation, supported by adequate pathology and 
evidenced by the veteran's visible behavior, due to such 
things as pain, weakness, instability, and interference with 
walking, standing and sitting must also be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  In 
the instant case, the evidence of record prior to February 
21, 2002, revealed complaints of difficulty sitting and 
walking, and that the veteran had difficulty standing from a 
squatting position, pain in her back with straight leg 
raises, and no gross neurological impairments.  Accordingly, 
with resolution of every reasonable doubt in the veteran's 
favor, the Board finds that the veteran's unspecified 
restricted limitation of motion of the lumbar spine combined 
with her pain and difficulty standing, walking and sitting 
illustrates a moderate disability such that a 20 percent 
disability rating is warranted prior to February 21, 2002.  
See 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5292 (2001).  As 
resolution of doubt was resolved in the veteran's favor the 
meet the criteria for a 20 percent disability rating under DC 
5292, the Board finds that the preponderance of the evidence 
is against a higher disability rating.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

Appropriate Rating On and After February 21, 2002

The veteran was afforded a VA Spine Exam on February 21, 
2002.  The examination report reflects that the veteran 
complained of pain in her lower back, weakness in her right 
leg, occasional numbness from her right hip to her toes, and 
she is not receiving any particular treatment at that time.  
The examination report shows that upon physical examination, 
the veteran's gait was quite unsteady with a light limp on 
the right when walking, she was unable to stand on her toes, 
and she had difficulty getting on the examination table.  The 
examination report indicates that her lumbar range of motion 
was severely restricted with 30 degrees of flexion, 0 degrees 
of extension, and 10 degrees of lateral bending; complaints 
of discomfort throughout the range of motion was noted.  The 
examination report further reflects tenderness by palpitation 
over the lumbosacral junction.  No evidence of gross 
neurologic deficit was specifically noted in the examination 
report, although some weakness of the toe and foot 
dorsiflexors was noted.  The report contains diagnoses of 
osteoporosis, and degenerative arthritis of the lumbar and 
thoracic spines.  The examination report reflects that the 
examiner indicated  that the veteran had definitive weakness 
of movement, definitive evidence of excess fatigability in 
coordination and limitation of range of motion and stated 
that her subjective complaints were due to her osteoporosis 
as well as degenerative arthritis of the spine.

The Board agrees that the evidence, which consists of the 
February 2002 VA examination report, establishes a 40 percent 
disability rating under DC 5292.  At this point, the evidence 
clearly illustrates a disability picture that reflects severe 
limitation of motion with weakness of movement and excess 
fatigability.  See Mittleider v. West, 11 Vet. App. 818 
(1998) (when two disabilities affect the same area and have 
overlapping symptomatology, all disability must be evaluated 
as service-connected unless the symptoms have been medically 
separated out).  Accordingly, a 40 percent disability rating 
is appropriate for the veteran's service connected traumatic 
arthritis of the lumbar spine on and after February 21, 2002.  
See 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5292 (2001); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As a 40 percent disability rating is the highest disability 
rating available for limitation of motion of the lumbar 
spine, the Board must determine if the veteran is entitled to 
a higher disability rating under an alternative diagnostic 
code.  But see 38 C.F.R. § 4.14 (2001).  While diagnostic 
codes are available which allow for a disability rating in 
excess of 40 percent, the evidence of record does not reflect 
ankylosis lumbar spine or residuals of a fracture of a 
vertebra of the lumbar spine.  Accordingly, application of 
these codes is not appropriate.  See 38 C.F.R. 
§§ 4.27, 4.71a, DC 5285 and DC 5289.

The veteran is also not entitled to a higher disability 
evaluation under DC 5293, which is utilized for 
intervertebral disc syndrome.  The veteran has asserted that 
her feet get numb and she has a lot of pain in her right leg, 
but the VA examiner specifically stated that there was no 
evidence of gross neurologic deficit.  Accordingly, the Board 
finds that application of DC 5293 is not appropriate.  See 
38 C.F.R. §§ 4.27, 4.71a, DC 5293 (2001); 67 Fed. Reg. 54,345 
(to be codified at 38 C.F.R. § 4.71a, DC 5293) (effective 
Sept. 23, 2002).

As previously indicated, the impact and severity of pain on 
motion is a separate factor from limitation of motion and 
must be specifically considered when a disability is rated 
based on limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  Although 38 C.F.R. § 4.40 does not require a 
separate evaluation for pain, the impact of pain must be 
considered.  Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
VAOPGCPREC 9-98.  When the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable diagnostic code, further consideration of 
functional loss may not be required.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  In the instant case, the veteran is 
entitled to the maximum schedular rating based on her 
limitation of motion of the lumbar spine and higher 
disability ratings under alternative diagnostic codes are not 
applicable.  Accordingly, while the Board is aware that the 
veteran has functional loss due to her traumatic arthritis, 
further consideration of the functional loss and pain is not 
warranted as she is entitled to the maximum schedular rating 
under DC 5292 and alternative diagnostic codes involving the 
lumbar spine are not applicable.


ORDER

Prior to February 21, 2002, a 20 percent disability rating, 
but no more, for traumatic arthritis of the lumbar spine is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

On and after February 21, 20002, a disability rating in 
excess of 40 percent for traumatic arthritis of the lumbar 
spine is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

